Title: From Benjamin Franklin to Joseph Galloway, 9–28 January 1769
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Jan. 9. 1769
I have now before me your several Favours of Oct. 15, 17, and 20, and of Nov. 6.
I am much oblig’d to the Assembly for the Honour they have done me in a new Appointment. Be pleased to present my respectful Thanks to the House, and assure them of my best Service.
I have bespoke the Telescope they have ordered, and hope it will be done in time. The Workmen have promised it, but it should have been thought of sooner; for they have so much upon their Hands by Orders from different Parts on the same Occasion, that I think it rather doubtful.
I am glad to hear that Matters were yet quiet at Boston, but fear they will not continue long so. Some Indiscretion on the part of their warmer People, or of the Soldiery, I am extreamly apprehensive may occasion a Tumult; and if Blood is once drawn, there is no foreseeing how far the Mischief may spread. I much doubt the Presence of Soldiers there may occasion more Mischief than it could prevent.
As to the State of Things here, we have for some time had a Ministry not well united among themselves. The Duke of Grafton, to avoid, as some suppose, their Opposition to his intended Divorce from his Dutchess, has admitted so many of the Bedford Party, that they are now almost too strong for him and his Friends. The Ministers have been to Appearance, a good deal embarras’d and puzzled how to act with America. The Bedford People have been all along for violent Measures; the others for milder, whom we have spar’d no Pains to confirm in this Disposition. The Majority really wish the Duty Acts had never been made; they say they are evidently inconsistent with all sound Commercial and Political Principles, equally prejudicial to this Country as to America; But they think the National Honour concern’d in supporting them, considering the Manner in which the Execution of them has been oppos’d. They cannot bear the Denial of the Right of Parliament to make them, tho’ they acknowledge they ought not to have been made. They fear being despis’d by all the Nations round if they repeal them; and they say it is of great Importance to this Nation that the World should see it is Master of its Colonies, otherwise its Enemies on a Conceit of its Weakness, might be encourag’d to insult it. On the other Hand, they are really afraid of provoking the Colonies too far, lest a Rupture should become inevitable, and the old Enemies of the Nation take Advantage of it. It is therefore they give out that they actually had an Intention of Repealing, till the ill Behaviour of America made it improper and at present impracticable; and that if Matters should remain quiet a Year or perhaps two, tho’ they would not be understood to promise the Repeal, they say ’tis highly probable it will take place. I have represented to them, that tho’ the Right has been deny’d, the Payment of the Duties has nevertheless been every where submitted to; that the Riot occasion’d by the Seizure of a Vessel at Boston, had no Relation to the Act about Paper, Glass, &c. That the Honour of Parliament and of the Nation, is best maintain’d by rectifying what it has done improperly as soon as it can be convinc’d of it, and not by being obstinate in the Wrong: That in a Country so frequent in mischievous Mobs and murderous Riots as this is, ’tis surprizing to find such Resentment of a trifling Riot in Boston; and strange that it should be thought just to punish all the Colonies, by continuing an oppressive Act affecting the Whole, for the Offence only of one of them: That Government is not establish’d merely by Power; there must be maintain’d a general Opinion of its Wisdom and Justice, to make it firm and durable. I have also us’d and enforc’d all the Arguments in the Committee’s Letter of Sept. 22. which indeed I think have had some Weight with many. But a few Days before the Recess, Lord Hillsborough made a long Speech in the House of Lords, aggravating every Indiscretion of the Americans, and declaring that tho’ he always thought the Duty Acts ought not to have been made, yet he was absolutely against Repealing them, and should not only oppose any Motion that should be made for that purpose, but if carried would protest against such Repeal. We had been told that he was to propose some thundering Resolutions against the Colonies, and this Speech was to introduce them. But when they were read, I was surpriz’d to find so little in them. They seem to be mere bruta Fulmina, calculated chiefly to obtain Parliamentary Approbation of the Steps he had already taken as a Minister, on which he had been attack’d in the House of Commons at the Opening of the Session. I send a Copy of them to the Committee. The Address, which was mov’d by the Duke of Bedford, is of the same Stamp. The Lords agreed to them with little Opposition, the Duke of Richmond only speaking against them, and he is not a very good Speaker. Lord Shelbourne said he should reserve himself as to American Affairs, to another Occasion, when the Relation between the two Countries and their mutual Rights must come into Discussion. What that Occasion would be, he did not explain. Lord Egmont, tho’ our Friend, gave no Opposition to the Resolves. But I had a long Conversation with him at Court the Sunday before, in which he told me he was sorry to find we were gone off the Distinction we formerly made of external and internal Taxes, which was Ground he thought we could better have maintain’d than that we were on at present. That formerly when he was in the House of Commons, and it was propos’d to include Ireland in a Duty on Glass then about to be laid by an Act of Parliament, he had objected to the Mention of Ireland in that Clause, as it was laying an internal Tax there, which Parliament had never before done; and propos’d instead of it, that as Britain had undoubtedly in its rightful Possession the Turnpike of the Sea, she should content herself with preventing Ireland’s rivalling and underselling her in foreign Markets, by bringing untax’d Glass to Sale there; and should only forbid the Exportation of that Article from Ireland; which the House agreed to. His Lordship on the whole seem’d to think, that we ought not to have deny’d the Right of laying Duties on the Manufactures of this Country exported, but have oppos’d them on other Principles. I will not trouble you with all the Observations I made to his Lordship on this Opinion. But one was, that if we allow’d the Right of Britain to lay what Duties she pleas’d on her own Commodities exported to us, we must then call in question her Right of forbidding us to go to a better and cheaper Market whenever we could find it; for those Rights exercis’d together might be most intolerable Oppression; and this would strike at her Navigation Acts. But his Opinion seem’d fix’d, that while Britain by her Naval Force had the Sovereignty of the Sea, she had all the Powers and Rights annext to such Sovereignty, of which that was one. The Resolves pass’d the Lords, and were sent down to the Commons for their Concurrence. They did not pass there so readily as was expected, but the Consideration of them was postpon’d till after the Holidays, and I hear there will be strong Opposition to them. But if the present Ministry continue, ’tis more than probable they will pass. If Lord Rockingham should again come in, which now begins to be talk’d of, probably they will be thrown out, and the Acts also repealed. So uncertain is everything here: In the meantime we are doing all we can. The Memorial of the Merchants, which is well written, came over very seasonably. Lord H. had flattered himself, and said it to every body, that the Colonies could never agree in a Resolution to import no more Goods, for that Pensilvania would not come into it, and her Refusal would soon occasion a Dissolution of the Agreements of any others. Now he has seen the Memorial, he appears extreamly angry with Pensilvania, and exclaims against both that and our Petitions, saying that of all the Provinces we have the least Pretence to claim an Exemption from Parliamentary Duties, having settled there under a clear Stipulation in our Charter, by which the Right of laying such Duties was expressly reserved. I wrote to you before that our Petition to the King was delivered, the Answer I am told is sent to the Governor, as all other Answers of Petitions to the King now are, the Plan here at present being, to have as little to do with Agents as possible. That to the Commons was offered, but not received, which I must explain to you, because the Manner of presenting Petitions to Parliament differs something from ours. Here the Member who has the Petition to present, first stands up in his Place, and opens the Contents and Purport of the Petition, or, with leave, reads it, which Reading is only understood as an Opening of it, and then asks Leave to bring it up to the Table and present it. If the House do not like to receive such a Petition, the Leave to present it is not given, and then there is no mention of it in the Minutes; because the Petition has only been offered but not presented. If Leave to present it is given, he then goes to the Bar of the House, and from thence up to the Table, where he delivers it, and then ’tis read by the Clerk. In our Case, no Member could be found for some time who would venture to offer it, Mr. Jackson thinking what he intended to say in support of it, would have more weight if it was offered by another. At length Mr. Huske undertook it; but to guard against the Displeasure of the House, which any Member might apprehend, who should offer a Petition denying a Right that they imagine they have so firmly established by a solemn Act of Parliament, he took the Precaution, after slightly mentioning its purport, of asking Leave to offer it; which being given, he then ask’d Leave and was allow’d to read it by way of opening it. Mr. Wellbore Ellis then call’d for the Declaratory Act to be read, which being done, he endeavour’d to show from thence that ’twas impossible for the House to receive a Petition which directly impugn’d the Right of Parliament declar’d by that Act. Lord North said he had such a Regard for Pensilvania, which had behav’d so well in all the late Disturbances in America, and had shown such a dutiful Obedience to Parliament in the Billeting Affair, that it would be with the utmost Pain if he should find himself oblig’d to vote for rejecting any Petition from that Province, and therefore hoped the Member would not urge its being received, but withdraw it. Several others spoke against receiving it, and some for it; but finally Mr. Huske perceiving that it would certainly be rejected if he insisted on presenting it, told them that he could not consent absolutely to withdraw it, but having fully opened it to the House, he should withdraw it for the present, only to give the House an Opportunity of considering more maturely the Consequence of rejecting a Petition from the only Colony that had paid them the Respect of Petitioning on this Occasion, and if this Petition was rejected, it would probably be the last ever offered them from any Colony on any Occasion; concluding that he should offer it again on some future day. I suppose you know, that no Government of New England has made any kind of Application to Parliament, but to the King only; and that tho’ the Virginians have apply’d to King, Lords, and Commons, the Application to the King is the only one called a Petition; that to the House of Lords is stiled a Memorial, and that to the House of Commons, a Remonstrance, in which they say, they do not ask the Repeal of the Acts as a Favour, they claim it as a Right. No Lord or Commoner has yet been found hardy enough to offer either the Memorial or Remonstrance. I am told by all the Members I have spoken to about it, that if Mr. Huske offers our Petition again, the Royal Charter of Pensilvania will be call’d for, and those Clauses read which reserve Parliamentary Duties, and it will infallibly be rejected on the Principle that by settling under that Charter we contracted to submit to such Duties. I am not myself of that Opinion, but have never been able to reason any other Person out of it. And I think it would have been better if Maryland instead of Pensylvania had stood foremost in such a Contest with Parliament, their Charter being full and clear, if I remember right, in an Exemption from all Duties whatsoever; and an Exemption appearing clear in their Case, might have been suppos’d in the others, but the contrary may happen by the Discussion of our Charter first, especially by such partial, prejudiced and interested Judges. All our Friends advise the not offering it again. They say, that it having been deliberately read by the Member in a full House, it has thereby already made all the Impression to be expected from it; and the urging it farther against the Grain of the House can answer no good End. This is Mr. Jackson’s Opinion at present. Possibly something may arise changing this Opinion, and therefore it still lies open under Consideration. As to our Petition to the Lords, it has not yet been presented. Mr. Jackson had it a considerable time in his Hands, in order to get some Lord of his Acquaintance to present it, but finally return’d it to me, saying he could not find any one Lord that was proper and willing to present and support it, and wish’d me to try Lord Egmont; but as I know his declar’d Sentiments to be contrary with Regard to the Right of laying Duties, I cannot think it proper or decent to ask him, nor could it be expected that he would support such a Petition. I have therefore let it lie for the present till I see what will become of that to the Commons, as it will afterwards be time enough to offer the other to the Lords. A Pamphlet has lately been published here in our Behalf, which seems to make some Impression. As it contains many Sentiments and Arguments that I have occasionally thrown out, in Conversation, I think I know the Author, one of the Rockingham Party, and I have distributed a Number of them where I thought they might do good, gratis. It handles the Argument concisely, and yet with great Clearness and Force. Towards the Conclusion, indeed, some Consequences are drawn from a Concession of Mr. Otis’s, which perhaps we may hereafter think too extensive; but if Britain satisfy’d with the Reservation of that Claim, should at present be willing to give up the Rest, Hereafter will take care of itself. Of late a Cry begins to arise, Can no body propose a Plan of Conciliation? Must we ruin ourselves by intestine Quarrels? I was ask’d in Company lately by a noble Lord if I had no Plan of that kind to propose? My Answer was, ’Tis easy to propose a Plan; mine may be express’d in a few Words; Repeal the Laws, Renounce the Right, Recall the Troops, Refund the Money, and Return to the old Method of Requisition. I have no Objection, says he, to repealing the Laws and recalling the Soldiers; and as to refunding the Money, I believe it may be easily done; for I suppose what we have receiv’d amounts to no great Matter: But why would you insist on our Renouncing the Right? How can you expect it when you see your own little Assemblies think themselves above rescinding? I do not insist upon that, says I; if continuing the Claim pleases you, continue it as long as you please, provided you never attempt to execute it: We shall consider it in the same Light with the Claim of the Spanish Monarch to the Title of King of Jerusalem. This growing Desire of finding some conciliating Measure, I think a favourable Token that we are about to come right again. With great Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Joseph Galloway Esqr
